COHALAN, J.
This action was brought to recover for an alleged misdelivery of an express shipment by the defendant express company. The court found that the complaint of misdelivery was established, and rendered judgment for the plaintiffs in the sum of $45.11, the undisputed value of the shipment.
It appears that on July 9, 1913, plaintiffs delivered to the defendant company a bale of sponges marked “J. Cuccia, 334 East Twelfth street, New York City.” The defendant’s driver on the following day took the package in question to 334 East Twelfth street and inquired for J. Cuccia. He was advised that he was not at that address, but that he had a place of business at 326 East Twelfth street. The driver thereúpon took the goods to that address, which was an undertaking establishment, and delivered the bale to a man who was apparently in charge of the shop. A receipt, “J- Cuccia,” was signed.
The court below apparentfy was of the opinion that the carrier in a case such as this was bound by an absolute duty to deliver the shipment in exact compliance with the address. This was error, as delivery to the actual consignee at any place is a good delivery, even though the delivery be made at a place not marked on the package. Moore on Carriers (2d Ed.) p. 244; Sweet v. Barney, 23 N. Y. 337; Hassam v. Platt, 163 App. Div. 366, 148 N. Y. Supp. 544. The package herein was delivered to the person in charge of and in the consignee’s correct place of business.
Judgment reversed, and new trial ordered; costs to appellant to abide the event. All concur.